Case 1:19-cv-02653-RBW Document 1 Filed 09/04/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JAMES G. DAVIS CONSTRUCTION
CORPORATION

12530 Parklawn Dr., # 100,

Rockville, MD 20852

CARLA AQUINO *
5901 Dinwiddie St. *
Springfield, VA 22150 *
*
HELEN MERIDA ARDAYA *
5804 Hanover Ave. *
Springfield, VA 22150 **
*
PLAINTIFFS, *
*

V. * Case No.: | 4 — aAbS 2
Pa
ok
*
*
4
*
*

Serve: THE CORPORATION TRUST, INC.
2405 York Road
Suite 201
Lutherville Timonium, MD 21093

MDA CONSTRUCTION, LLC
3139 Southgate Dr., Apt. 8
Alexandria, VA 22306

Serve: CARLOS A. ARANZANA
3139 Southgate Dr., Apt. 8
Alexandria, VA 22306

And
CARLOS A. ARANZANA

3139 Southgate Dr., Apt. 8
Alexandria, VA 22306

¥ * & & eH HN ¥ ® HH KF HK HK KH H HK HR H

DEFENDANTS. *
2 2 2s Se a oes 2s ai 2 fe 2 2 3 a oe of ee ae oe 2 3 eo ee toe oe 2 a ac a afc a ae fe ae 2 ae ae cake ae ae oe akc ok ae af ake eo ok ok ak oi ok of a oe oe ae fe ae se ae
COMPLAINT
Plaintiffs Carla Aquino (“Aquino”) and Helen Merida Ardaya (“Merida”) (together,

“Plaintiffs”), by and through undersigned counsel, hereby submit this Complaint against MDA
Case 1:19-cv-02653-RBW Document 1 Filed 09/04/19 Page 2 of 7

Construction, LLC (“MDA Construction”), James G. Davis Construction Corporation (“Davis
Construction”) and Carlos A. Aranzana (“Aranzana”) (collectively, “Defendants”) to recover
damages under the Federal Fair Labor Standards Act of 1938, as amended, 29 U.S.C. $§ 201, et
seq. (“FLSA”), D.C. Minimum Wage Act Revision Act of 1992, D.C. Code §§ 32-1001, et seq.
(“DCMWA”), and the D.C. Wage Payment and Collection Law, D.C. Code § 32-1301, ef Seq.,
(“DCWPCL”) as set forth below.
PARTIES AND JURISDICTION

1. Plaintiffs are adult residents of the Commonwealth of Virginia. By participating as
named Plaintiffs in this action, Plaintiffs consent to prosecute their claims against Defendants
under the FLSA.

Zs MDA Construction is a limited liability company formed under the laws of the
Commonwealth of Virginia and doing business in the District of Columbia.

a: Davis Construction is a corporation formed under the laws of the State of Maryland
and doing business in the District of Columbia.

4, Carlos A. Aranzana owns and operates MDA Construction.

3 Plaintiffs were employed by Defendants in the District of Columbia as laborers on
the Alexander Court project located at 2001 K Street NW, Washington, D.C. 20006.

6. At all times, Defendants were Plaintiffs’ “employers” for purposes of the FLSA,
and the DCMWA.

7. This Court has jurisdiction over Defendants pursuant to § 16(b) of the FLSA, 29
U.S.C. § 216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under
any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28 U.S.C.

§ 1331. Venue is proper pursuant to 28 U.S.C. § 1391(b).
Case 1:19-cv-02653-RBW Document 1 Filed 09/04/19 Page 3 of 7

FACTS
8. Carlos A. Aranzana owned and operated MDA Construction throughout Plaintiffs’
employment.
9. Throughout Plaintiffs’ employment, Davis Construction acted as a general

contractor or intermediate contractor to Defendants and is therefore liable to Plaintiffs pursuant to
D.C. Code § 32-1012(c).
10. Throughout Plaintiffs’ employment, Aranzana:
a. Had the power to hire, fire, suspend, and otherwise discipline Plaintiffs;
b. Had the power to supervise Plaintiffs’ work duties to ensure their work was of
sufficient quality;
c. Set and controlled Plaintiffs’ work schedule or had the power to set and control
Plaintiffs’ work schedule;
d. Set and determined or had the power to set and determine Plaintiffs’ rate and
method of pay; and
e. Controlled, and was in charge of, MDA Construction’s day-to-day operations.

11. Plaintiffs worked for Defendants from November 26, 2018 until March 8, 2019.

12. During this time, Defendants paid Plaintiffs $20.00 per hour, even for the hours
Plaintiffs worked over forty (40) each week.

13. Plaintiffs occasionally worked more than 40 hours per week for Defendants.
Defendants failed to pay Plaintiffs at one-and-one-half times (1.5x) their regular rates for hours
they worked over forty (40) each week.

14, Defendants failed to pay Aquino anything at all for time she worked between
February 25, 2019 and March 8, 2019.

ie Defendants failed to pay Merida anything at all for time she worked between March
Case 1:19-cv-02653-RBW Document 1 Filed 09/04/19 Page 4 of 7

3, 2019 and March 8, 2019.

16. Plaintiffs’ primary work duties did not qualify for any exemption under the FLSA,
DCMWA, and DCWPLC.

17. Defendants’ failure and refusal to pay Plaintiffs the wage they rightfully earned as
required by the FLSA, DCMWA, and DCWPCL, including overtime at one-and-one-half times
(1.5x) their regular rate, was willful and intentional, and was not in good faith.

CAUSES OF ACTION
COUNT I
Violation of Federal Fair Labor Standards Act
(Overtime)

18. Plaintiffs re-allege and re-assert each and every allegation set forth above as if each
were set forth herein.

19. The FLSA mandates that an employer must pay its employees overtime wages in
the amount of one-and-one-half times (1.5x) the employees’ regular rates of pay for all hours
worked each week in excess of forty (40) (“overtime hours”).

20. At all times, Plaintiffs were “employees” covered by § 207(a)(1) of the FLSA, and
Defendants were Plaintiffs’ “employers” under § 207(a)(2) of the FLSA.

21, Defendants, as Plaintiffs’ employers, were obligated to compensate Plaintiffs at the
overtime rate of one-and-one-half times (1.5x) Plaintiffs’ regular rate for all overtime hours
Plaintiffs worked.

22. __ As set forth above, Defendants had knowledge and suffered or permitted Plaintiffs
to work overtime hours occasionally throughout their employment.

23. As set forth above, Defendants failed and refused to pay Plaintiffs one-and-one-

half times (1.5x) their regular rate for all overtime hours they worked.
Case 1:19-cv-02653-RBW Document 1 Filed 09/04/19 Page 5 of 7

24. Defendants’ failure and refusal to pay Plaintiffs as required by the FLSA was
willful and intentional, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiffs under Count | for all unpaid overtime
wages in an amount to be proven at trial, plus an equal amount in liquidated damages, interest
(both pre- and post-judgment), reasonable attorney’s fees, the costs of this action, and any other
and further relief this Court deems appropriate.

COUNT II
Violation of D.C. Minimum Wage Act Revision Act of 1992
(Overtime and Unpaid Wages)

25, Plaintiffs re-allege and re-assert each and every allegation set forth above as if each
were set forth herein.

26. Plaintiffs were Defendants’ “employees,” and Defendants were Plaintiffs’
“employers” within the meaning of the DCMWA. D.C. Code §§ 32-1001, et seq.

Das Defendants, as Plaintiffs’ employers under the DCMWA, were obligated to
compensate Plaintiffs at the overtime rate of one-and-one-half times (1.5x) Plaintiffs’ regular rate
of pay for all hours worked per week in excess of forty (40) (“overtime hours”).

28. __ As set forth above, Defendants had knowledge and suffered or permitted Plaintiffs
to work overtime hours during Plaintiffs’ employment.

29. As set forth above, Defendants failed and refused to pay Plaintiffs one-and-one-
half times (1.5x) their regular rate for all the overtime hours worked.

30. Additionally, Defendants failed to pay Plaintiffs for all wages due.

31s Defendants’ failure and refusal to pay Plaintiffs as required by the DCMWA was
willful and intentional, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiffs under Count II for four times (4x) the
Case 1:19-cv-02653-RBW Document 1 Filed 09/04/19 Page 6 of 7

amount of all unpaid wages that Defendants failed to pay Plaintiffs, interest (both pre- and post-
judgment) for attorney’s fees, costs, and expenses of this action incurred as a result of Defendants’
failure to pay Plaintiffs what was legally owed to them, and for such other legal and equitable

relief from Defendants’ unlawful and willful conduct as the Court deems proper.

COUNT III
Violation of the D.C. Wage Payment and Wage Collection Law
(Unpaid Wages)
32. Plaintiffs re-allege and re-assert each and every allegation set forth above as if each
were set forth herein.
33% Plaintiffs were “employees” and Defendants were Plaintiffs’ “employers” within

the meaning of the DCWPCL.

34, Under the DCWPCL, Defendants were obligated to pay Plaintiffs all wages earned
and owed for work that Plaintiffs performed.

a: “Wages” pursuant to DCWPCL (DC Code § 32—1301(3)), “includes a: (A) Bonus;
(B) Commission; (C) Fringe benefits paid in cash; (D) Overtime premium; and (E) Other
remuneration promised or owed: (i) Pursuant to a contract for employment, whether written or
oral; (ii) Pursuant to a contract between an employer and another person or entity; or (iii) pursuant
to District or Federal law.”

36. Plaintiffs performed work duties for Defendants’ benefit as set forth above for
which Defendants failed to pay Plaintiffs all wages earned and required by Federal and District of
Columbia law.

37. Defendants owe Plaintiffs wages for work duties performed as set forth above.

38. Defendants’ failure to pay Plaintiffs wages as set forth above constitutes a violation

of Plaintiffs’ right to receive wages as guaranteed by the DCWPCL.
Case 1:19-cv-02653-RBW Document 1 Filed 09/04/19 Page 7 of 7

39, Defendants’ failure to pay Plaintiffs all wages earned, owed, and required by the
DCWPCL was knowing, willful and intentional, was not the result of any bona fide dispute
between Plaintiffs and Defendants, and was not in good faith.

WHEREFORE, Defendants are liable to Plaintiffs under Count III, for all unpaid wages in
such an amount to be proven at trial, plus liquidated damages as provided by statute (quadruple
damages), interest (both pre- and post-judgment), attorney’s fees, costs, and any other and further

relief this Court deems appropriate.

Respectfully submitted,

/

vy
NS

Michael K. /Amster, Esq.
Bar Nunjbér: 1001110

Zipin, Amster & Greenberg, LLC
8757 Georgia Ave., Suite 400
Silver Spring, MD 20910

Tel: 301-587-9373

Fax: 240 - 839 - 9142

mamster@zagfirm.com

 

Counsel for Plaintiffs
